Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-20-00564-CR

                                       Isidro RAMOS III,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR9685
                          Honorable Melisa Skinner, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s Order on Motion for
Post-Conviction DNA Testing is AFFIRMED.

       SIGNED September 15, 2021.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice